Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket number: 01.P118814PCT-US
Filling date: 2/28/20
Priority Date: 9/29/17
Inventor: Then at al
Examiner: Bilkis Jahan

DETAILED ACTION
1.	This office action responds to an amendment filed on 02/28/2020.

Acknowledgement
2.	The amendment filed on 02/28/2020 (claims 26-45), responding to the PCT application claims filed on 2/28/20 (claims 1-25), has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 26-44 and 45.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



Claim 40 in line 1 changes from –claim 37-- to –claim 38—
Claim 41 in line 1 changes from –claim 37-- to –claim 38--

Allowable Subject Matter
5.	Claims 26-44 and 45 are allowed.

6.	The following is an examiner’s statement of reasons for allowance: 

7.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed transistor structure comprising: an intervening layer other than a III-N material between the first layer and the second layer, wherein the first crystalline III-N material has a first crystal orientation and the second crystalline III-N material has a second crystal orientation inverted with respect to the first crystal orientation in combination with all other limitations as recited in claim 26.

8.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed system comprising: an intervening layer other than a III-N material between the first layer and the second layer, wherein the first crystalline HI-N material has a first crystal orientation and the second crystalline III-N material has a second crystal orientation inverted with respect to the first crystal orientation in combination with all other limitations as recited in claim 37.

9.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed method for fabricating a transistor structure comprising: disposing a second layer other than a III-N material over the first layer and a third layer comprising a second crystalline III-N material over the second layer, wherein the first crystalline IlI-N material has a first crystal orientation and the second crystalline IN-N material has a second crystal orientation inverted with respect to the first crystal orientation in combination with all other limitations as recited in claim 44.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BILKIS JAHAN/Primary Examiner, Art Unit 2896